Citation Nr: 1206059	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-10 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to April 1971, including service in the Republic of Vietnam from April 1968 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the above claim.

In December 2011, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

The RO adjudicated the Veteran's claim for hypertension as a claim to reopen stating that the Veteran's claim was previously denied in a rating decision dated November 1, 1976.  The Board finds, however, that the Veteran's claim for service connection for hypertension was not previously adjudicated.  Review of the record shows that the Veteran received a letter dated November 1, 1976 advising him to personally request records from Indianapolis.  There is a note on this letter stating "Abandoned," citing to 38 C.F.R. § 3.158.  No decision was ever issued regarding this claim and no notice of his appellate rights was provided to the Veteran regarding a final decision.  Therefore, the issue on appeal is de novo and the Board has recharacterized the issue on appeal as service connection for hypertension, as reflected on the title page.

The issue of service connection for a heart disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

Hypertension had its onset in service.


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board has granted service connection for hypertension.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks service connection for hypertension.  He contends that the first indication that he had high blood pressure was within one year of separation.  See Transcript of December 2011 hearing, p.4.

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  The minimum compensable disability rating (of 10 percent) for hypertension requires diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; or if a claimant has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).

After a careful review of the evidence of record, the Board finds that service connection is warranted for hypertension.  

Service treatment records reveal that on entrance examination, the Veteran's blood pressure was 122/84.  No evidence of hypertension was found at that time.  At separation, the Veteran's blood pressure reading was 132/76.  

Following service, the Veteran received private treatment for his high blood pressure.  In a letter dated August 1976, the Veteran's private physician stated that the Veteran's blood pressure readings before treatment were in the range of 160-150/100-110 and were in the range of 140-150/86-92 after treatment.  These determinations were made in September 1975 and October 1975.  The Veteran subsequently received VA treatment for hypertension.  

In August 1976, the Veteran was afforded a VA examination.  He reported having a very bad condition of high blood pressure noted in June 1971 when he went to re-enlist for active duty.  He failed his physical examination for re-enlistment due to his high blood pressure, which worsened since then.  He was told that he had an enlarged heart at separation in April 1971.  Following a physical examination, the Veteran was diagnosed as having controlled hypertension.

During the December 2011 hearing, the Veteran testified that his separation examination reveals a pre-hypertensive blood pressure reading of 132/76.  About 8 or 9 months after separation, the Veteran went to re-enlist for service, but failed his physical examination due to high blood pressure.  He began to pursue a waiver to enlist despite his high blood pressure, but soon after he got married and decided not to re-enlist.  He stated that the re-enlistment examination and applications for a waiver should be in his military file, but he has been unsuccessful in obtaining those documents.

In support of his claim, the Veteran submitted statements of support in December 2011 from his wife, his sister, and a friend stating that the Veteran had high blood pressure since the time of his separation from service in 1971.  These statements also support his assertion that he failed his re-enlistment physical because of his high blood pressure and attempted to obtain a waiver.  

Based upon review of the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.  A diagnosis of hypertension has been made by the August 1976 VA examiner and a similar diagnosis is noted in the VA treatment records.  Thus, the first element of service connection has been met.  The Board observes that the Veteran had an elevated blood pressure reading at separation.  In addition, the Board finds his statements during the August 1976 VA examination and the December 2011 hearing of having high blood pressure readings within a year of separation and being denied re-enlistment for service due to those abnormal readings both competent and credible and are corroborated by the statements of support from his wife, his sister, and a friend dated December 2011.  In light of the foregoing, the Board finds that service connection for hypertension is warranted as the evidence shows that the Veteran's hypertension was manifested at least within a year of his separation from service.


ORDER

Service connection for hypertension is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


